Fourth Court of Appeals
                                        San Antonio, Texas

                                   MEMORANDUM OPINION
                                            No. 04-20-00159-CV

     IN RE ROSENBLATT LAW FIRM PC, Brettonwoods Properties LLC, and James D.
                            Rosenblatt, Relators

                                     Original Mandamus Proceeding 1

PER CURIAM

Sitting:          Sandee Bryan Marion, Chief Justice
                  Luz Elena D. Chapa, Justice
                  Liza A. Rodriguez, Justice

Delivered and Filed: May 6, 2020

PETITION FOR WRIT OF MANDAMUS DENIED

           On March 12, 2020, relators filed a petition for writ of mandamus. Relators also filed a

motion for stay of the underlying proceedings pending final resolution of the petition for writ of

mandamus, which this court granted on March 31, 2020. The real parties in interest filed a

response. After considering the petition, the response, and the record, this court concludes relators

are not entitled to the relief sought. Accordingly, the petition for writ of mandamus is denied. See

TEX. R. APP. P. 52.8(a). The stay imposed on March 31, 2020 is lifted.

                                                        PER CURIAM




1
  This proceeding arises out of Cause No. 2019CI15282, styled Michael H. Schlatter and Jacquelyn R. Schlatter,
Individually and As Trustees of The Schlatter Family Trust v. Rosenblatt Law Firm PC, Brettonwoods Properties LLC,
and James D. Rosenblatt, pending in the 407th Judicial District Court, Bexar County, Texas, the Honorable Cynthia
Marie Chapa presiding.